Case 18-10525-elf   Doc 169   Filed 02/15/19 Entered 02/15/19 13:31:18   Desc Main
                              Document     Page 1 of 23


                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                      Chapter 11

TOTAL COMM SYSTEMS, INC.,                   Case No. 18-10525 (ELF)

                    Debtor.

 FOURTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION PROPOSED BY
  TOTAL COMM SYSTEMS, INC., THE DEBTOR AND DEBTOR-IN-POSSESSION


                                      BIELLI & KLAUDER, LLC

                                      Thomas D. Bielli, Esquire
                                      David M. Klauder, Esquire
                                      Cory P. Stephenson, Esquire
                                      1500 Walnut Street, Suite 900
                                      Philadelphia, PA 19102
                                      Phone: 215-642-8271
                                      Fax: 215-754-4177
                                      tbielli@bk-legal.com
                                      dklauder@bk-legal.com
                                      cstephenson@bk-legal.com

                                      Counsel to the Debtor
Case 18-10525-elf              Doc 169         Filed 02/15/19 Entered 02/15/19 13:31:18                                Desc Main
                                               Document     Page 2 of 23


                                                TABLE OF CONTENTS
                                                                                                                             Page
ARTICLE I Introduction............................................................................................................. 4
ARTICLE II Definitions .............................................................................................................. 4
ARTICLE III Classification of Claims .................................................................................... 9
     3.1.          Class 1. ..................................................................................................... 9
     3.2.          Class 2. ..................................................................................................... 9
     3.3.          Class 3. ..................................................................................................... 9
     3.4.          Class 4. ..................................................................................................... 9
     3.5.          Class 5. ..................................................................................................... 9
     3.6.          Class 6. ..................................................................................................... 9
     3.7.          Class 7. ..................................................................................................... 9
     3.8.          Administrative and Unsecured Priority Tax Claims............................. 9
     3.9.          Priority Non-Tax Claims. ....................................................................... 10
     3.10.         Acceptance or Rejection of Plan. ........................................................ 10
ARTICLE IV Treatment of Classes of Claim ...................................................................... 10
     4.1.          Class 1. ................................................................................................... 10
     4.2.          Class 2. ................................................................................................... 11
     4.3.          Class 3. ................................................................................................... 12
     4.4.          Class 4. ................................................................................................... 13
     4.5.          Class 5. ................................................................................................... 13
     4.6.          Class 6. ................................................................................................... 14
     4.7.          Class 7. ................................................................................................... 14
ARTICLE V Treatment of Unclassified Claims ................................................................. 14
     5.1.          Administrative Claims. ........................................................................... 14
ARTICLE VI Provisions for Execution of the Plan .......................................................... 16
     6.1.          Possession of Assets ............................................................................ 16
     6.2.          Execution of Documents ....................................................................... 17
     6.3.          Alterations, Amendments, or Modifications........................................ 17
     6.4.          Disbursing Agent .................................................................................... 17
     6.5.          Final Decree ............................................................................................ 17
     6.6.          Retention and Enforcement of Claims ................................................ 17
     6.7.          Means for Implementation of the Plan. ............................................... 17
     6.8.          Actions Taken to Decrease Expenses and Increase Income. ........ 17
ARTICLE VII Additional Provisions Applicable to All Classes .................................... 18
ARTICLE VIII Provisions Governing Distributions and General Provisions ............ 18
     8.1           Distributions............................................................................................. 18
     8.2           Notices ..................................................................................................... 19
     8.3           Default ...................................................................................................... 19
ARTICLE IX Effects of Confirmation ................................................................................... 20
     9.1           Exculpation. ........................................................................................... 20
     9.2           Failure to Pay Taxes. ............................................................................. 20
ARTICLE X Cramdown Provisions and Confirmation Request ................................... 20
ARTICLE XI Modification of the Plan .................................................................................. 20
     11.1          Pre-Confirmation Modification .............................................................. 20
     11.2          Post-Consummation Modification ........................................................ 21


                                                                  2
Case 18-10525-elf             Doc 169        Filed 02/15/19 Entered 02/15/19 13:31:18                             Desc Main
                                             Document     Page 3 of 23


     11.3         Non-Material Modifications ................................................................... 21
ARTICLE XII Causes of Action ............................................................................................. 21
     13.1         Litigation................................................................................................... 21
     13.2         Powers ..................................................................................................... 21
ARTICLE XIII Miscellaneous .................................................................................................. 21
     14.1         Choice of Law ......................................................................................... 21
     14.2         Payment of Statutory Fees ................................................................... 21
     14.3         Discharge of Debtor and Effect of Confirmation Order .................... 21
     14.4         Severability .............................................................................................. 22
     14.5         Successors and Assigns ....................................................................... 22
     14.6         Binding Effect .......................................................................................... 22
     14.8         Withholding and Reporting Requirements ......................................... 22
ARTICLE XIV Provisions for Resolving and Treating Claims ...................................... 22
     15.1         Objections................................................................................................ 22
     15.2         Prosecution of Objections ..................................................................... 22
     15.3         No Distributions Pending Allowance ................................................... 22
     15.4         Distributions After Allowance ................................................................ 23




                                                                3
Case 18-10525-elf     Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18           Desc Main
                                  Document     Page 4 of 23


                                         ARTICLE I
                                         Introduction

         On January 29, 2018, Total Comm Systems, Inc. (the “Debtor”), the Debtor and Debtor-
in-Possession, commenced a bankruptcy case by filing a voluntary petition under chapter 11 of
title 11 of the United States Code, as amended (the “Bankruptcy Code”).

      The Debtor operates primarily in Pennsylvania providing its clients in the
communications industry with engineering, construction, installation, and maintenance services.
The Debtor currently employs approximately 25 employees.

       This document is the Fourth Amended Chapter 11 plan (the “Plan”) proposed by the
Debtor. Sent to you in the same envelope as this document is the Disclosure Statement, which
has been approved by the United States Bankruptcy Court for the Eastern District of
Pennsylvania (the “Court”), and which is provided to help you understand the Plan.

       This is a Plan of reorganization. In other words, the Debtor seeks to accomplish payments
under the Plan by restructuring existing debt. The Effective Date of the proposed Plan is sixty
(60) days after the Confirmation Order is entered by the Court.

                                         ARTICLE II
                                          Definitions

        For the purposes of this Plan, the following terms shall have the respective meanings
hereinafter set forth, such meanings to be equally applicable to the singular and plural forms of
the terms defined except as the context otherwise requires. Any term defined in the Bankruptcy
Code and not otherwise defined herein shall have the meaning specified in the Bankruptcy Code
unless the context otherwise requires.

        2.1.     “ADMINISTRATIVE CLAIM” means a Claim incurred by the Debtor on or
after the Petition Date and before the Effective Date for a cost or expense of administration of
the chapter 11 case allowable under Section 503(b) of the Bankruptcy Code and entitled to
priority under Section 507(a)(1) of the Bankruptcy Code.

         2.2.   “ADMINISTRATIVE CLAIMANT” means the holder of an Administrative
Claim.

         2.3.   “AFFILIATE” has the meaning provided in Section 101(2) of the Bankruptcy
Code.

         2.4.   “AFFILIATE CLAIMS” means any Claims held by an Affiliate.

         2.5.   “ALLOWANCE DATE” means the date a Claim becomes an Allowed Claim.

      2.6.   “ALLOWED” The use of the term “Allowed” with reference to a Claim (e.g.,
“Allowed Unsecured Claim”) shall mean one which (a) is listed in the Debtor’s bankruptcy



                                               4
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18              Desc Main
                                   Document     Page 5 of 23


schedules (including any amendments thereto) filed in this case as of the confirmation date and
(i) not listed therein as disputed, contingent or unliquidated or (ii) not objected to by the Debtor;
(b) is set forth in a proof of claim properly filed in this case on or before the date fixed by the
Bankruptcy Court (or by applicable rule or statutes as the last day for filing such proof, and as to
which no objection is filed; or (c) is determined to be allowed in a Final Order.

       2.7.     “ALLOWED CLAIM” means (a) a Claim that has been allowed by a Final
Order; (b) a Claim which is specified herein to be an Allowed Claim; or (c) a Claim timely filed
with the Office of the Clerk of the Court or scheduled by the Debtor in its Schedules as neither
unliquidated, disputed or contingent and as to which Claim (i) no objection with respect to the
allowance thereof has been or shall be interposed within the period of time fixed by the
Bankruptcy Code, the Bankruptcy Rules or orders of the Court, or (ii) as to which Claim either
an objection to the Claim or an application to amend the Schedules with respect to a scheduled
Claim has been interposed, which objection or application has been resolved by a Final Order to
the extent such objection or application is determined in favor of the holder of such Claim.
Unless otherwise specified, “Allowed Claim” shall not include interest on the principal amount
of such Claim accruing from or after the Petition Date.

       2.8.    “ASSETS” means all of the Debtor’s property, real and personal, tangible and
intangible, including without limitation accounts receivable, goods, chattel paper, documents,
instruments, money, fixtures, contract rights, Causes of Action, Claims and rights of any kind,
wherever situated, together with the proceeds thereof.

       2.9.   “BANKRUPTCY CODE” or “CODE” means Title 11 of the United States Code,
as amended from time to time, applicable to this case as of the Petition Date.

       2.10. “BANKRUPTCY COURT” or “COURT” means the United States Bankruptcy
Court for the Eastern District of Pennsylvania.

        2.11. “BANKRUPTCY RULES” means the Federal Rules of Bankruptcy Procedure,
as amended from time to time and promulgated by the Supreme Court of the United States, as
well as applicable Local Rules of Bankruptcy Procedure in the Eastern District of Pennsylvania.

       2.12. “BAR DATE” means the last date fixed by order of the Court for the filing of
proofs of claim.

       2.13. “BUSINESS DAY” means any day except a Saturday, Sunday, or other day on
which commercial banks located in the Commonwealth of Pennsylvania are authorized by law to
close.

       2.14. “CASE” means the reorganization case of the Debtor under chapter 11 of the
Bankruptcy Code presently captioned: In re: Total Comm Systems, Inc., Bankruptcy No. 18-
10525 (ELF).

        2.15. “CAUSES OF ACTION” means all Claims and causes of action now owned or
hereafter acquired by the Debtor, whether arising under the Code or other federal or state law,



                                                 5
Case 18-10525-elf     Doc 169    Filed 02/15/19 Entered 02/15/19 13:31:18           Desc Main
                                 Document     Page 6 of 23


including, without limitation, any causes of action arising under Sections 544, 547, 548, 550,
551, 553 or other sections of the Code.

        2.16. “CLAIM” means a claim against the Debtor within the meaning of Section 101(5)
of the Bankruptcy Code and is intended to include, without limitation, any claim, suit, demand,
note, liability, setoff, recoupment or charge, and any claim for reimbursement, contribution,
indemnity or exoneration.

        2.17. “CLAIMANT” means a person or entity holding a Claim (including, his, her or
its successors, assigns, heirs, executors, or personal representatives) under the Plan.

        2.18. “CLASS” means a group of Claims, consisting of Claims which are substantially
similar to each other, as classified pursuant to this Plan.

       2.19. “CONFIRMATION DATE” means the date on which the Confirmation Order
confirming the Plan at or after a hearing convened pursuant to Section 1129 of the Bankruptcy
Code becomes a Final Order.

       2.20. “CONFIRMATION HEARING” means the hearing at which the Court considers
confirmation of this Plan.

       2.21. “CONFIRMATION ORDER” means the order of the Court confirming the Plan
pursuant to Section 1129 of the Bankruptcy Code.

       2.22. “CONTESTED CLAIM” means any Claim as to which the Debtor or any other
party in interest has interposed an objection, in accordance with the Bankruptcy Code and
Bankruptcy Rules, which objection has not been determined by a final order or a Claim which is
scheduled as contingent or disputed.

       2.23.   “CREDITOR” means the holder of a Claim against the Debtor.

       2.24. “CRITICAL VENDOR” means a vendor offering materials or services upon
which the Debtor’s business depends and for which the Debtor’s business would be critically,
negatively impacted if the Debtor had to replace the vendor.

       2.25.   “DEBTOR” means Total Comm Systems, Inc. as its interest may appear.

        2.26. “DEFICIENCY CLAIM” means, with reference to a Creditor having an Allowed
Secured Claim, that portion of the Creditor’s Allowed Claim that is not an Allowed Secured
Claim only because (a) the monetary benefit derived from the exercise of any available right of
setoff and the application to the Claim of the net proceeds available from disposition of Assets
securing the Creditor’s Allowed Claim is insufficient to permit payment in full of the Allowed
Claim, or (b) a Final Order entered in a proceeding to determine the extent of the Secured Claim
provides that part of the Creditor’s Allowed Claim is not an Allowed Secured Claim based on a
valuation of the Creditor’s interest in the Debtor’s interest in the Assets securing the Claim.




                                               6
Case 18-10525-elf       Doc 169   Filed 02/15/19 Entered 02/15/19 13:31:18             Desc Main
                                  Document     Page 7 of 23


          2.27.   “DISBURSING AGENT” has the meaning given to such term in Section 6.4
hereof.

       2.28. “DISPUTED CLAIM” means any Claim which is scheduled as disputed,
contingent, or unliquidated, or which is objected to in whole or in part before the Effective Date.

        2.29.     “DISTRIBUTION” means any payment by the Debtor to a Claimant on account
of a Claim.

       2.30. “EFFECTIVE DATE” means sixty (60) days after the Confirmation Order
becomes a Final Order. However, at the option of the Debtor, a Confirmation Order subject to a
pending appeal or certiorari proceeding may be considered a Final Order provided no order has
been entered by any court of competent jurisdiction staying the effect of the Confirmation Order.

        2.31. “FEE CLAIM” means a Claim under Sections 330 or 503 of the Bankruptcy Code
for allowance of compensation and reimbursement of expenses in this Case.

        2.32. “FINAL ORDER” means (a) a judgment, order or other decree issued and entered
by the Court, which judgment, order or other decree (i) has not been reversed or stayed and as to
which the time to appeal has expired and as to which no appeal or petition for review, rehearing
or certiorari is pending or (ii) with respect to which any appeal has been finally decided and no
further appeal or petition for certiorari can be taken or granted; and (b) a stipulation or other
agreement entered into which has the effect of any such judgment, order or other decree
described in clause (a) above.

      2.33. “IMPAIRED CLASS” means any Class of Claims which is impaired within the
meaning of Section 1124 of the Bankruptcy Code.

        2.34. “INSIDER” means any “insider” as that term is defined in Paragraphs (B), (E) or
(F) of Section 101(31) of the Bankruptcy Code.

        2.35. “LIEN” means, with respect to any of the Assets of the Debtor, any mortgage,
lien, pledge, charge, security interest, or other security device (including a lease which is not a
true lease) or encumbrance of any kind affecting such Asset.

      2.36. “PERSON” means a person within the meaning of Section 101(41) of the
Bankruptcy Code.

         2.37. “PETITION DATE” means January 29, 2018, the date upon which the Debtor
filed its Petition.

       2.38. “PETITION” means the voluntary petition for reorganization filed by the Debtor
with the Court pursuant to Chapter 11 of the Bankruptcy Code.

       2.39. “PLAN” means this Plan of Reorganization, as it may be further amended,
modified, or supplemented from time to time, and any exhibits and schedules thereto.



                                                7
Case 18-10525-elf      Doc 169    Filed 02/15/19 Entered 02/15/19 13:31:18            Desc Main
                                  Document     Page 8 of 23



       2.40.   “PLAN PROPONENT” means the Debtor.

       2.41. “PRIORITY NON-TAX CLAIM” shall mean a Claim or a portion of a Claim for
which priority is asserted under Sections 507(a)(3), (4), (5), (6) or (7) of the Bankruptcy Code.

        2.42. “PRIORITY TAX CLAIM” shall mean a Claim or a portion of a Claim for which
priority is asserted under Section 507(a)(8) of the Bankruptcy Code.

       2.43. “PRO RATA” means with respect to any distribution to the holder of an Allowed
Claim of a particular Class of the Plan on a particular date, the same proportion that the amount
of such Allowed Claim bears the aggregate amount of all Claims of such Class, including
Contested Claims.

       2.44.   “PROPERTY” means all property, real and personal, owned by the Debtor.

       2.45. “REORGANIZED DEBTOR” means the Debtor in Possession as consolidated,
reorganized and functioning under the Plan after the Effective Date.

        2.46. “REJECTION CLAIM” means any Claim for amounts due as a result of the
rejection of any executory contract or lease which is rejected by the Debtor by Final Order.

        2.47. “SCHEDULES” means the schedules of assets and liabilities filed by the Debtor
with the Office of the Clerk of the Court pursuant to Bankruptcy Rule 1007, as amended from
time to time.

       2.48. “SECURED CLAIM” shall mean a Claim that is (a) secured by a valid, perfected,
and enforceable Lien on Assets of the Debtor, to the extent of the value of the interest of the
holder of such Secured Claim in such Assets; or (b) a Claim which is specified herein as an
Allowed Secured Claim, to the extent of the value of the interest of the holder of such secured
Claim in such assets.

         2.49. “TAX CLAIM” means any Claims asserted against the Debtor for unpaid taxes,
and additional amounts related to any such unpaid taxes, owed to a national, state, county, school
district, city, or municipal taxing authority.

        2.50. “UNIMPAIRED CLASS” means any Class of Claims which is not impaired
within the meaning of Section 1124 of the Bankruptcy Code.

       2.51. “UNSECURED CLAIM” means any Claim, whether or not disputed, liquidated
or contingent, including a Rejection Claim or a Deficiency Claim arising out of any default of
the Debtor under a contract entered into by the Debtor prior to the Petition Date, other than an
Administrative Claim, Priority Non-Tax Claim, Priority Tax Claim, or Secured Claim.




                                                8
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18              Desc Main
                                   Document     Page 9 of 23



                                         ARTICLE III
                                     Classification of Claims

        As required by the Bankruptcy Code, the Plan classifies Claims in various Classes
according to their right to priority of payments as provided in the Bankruptcy Code. The Plan
states whether each Class of Claims is Impaired or Unimpaired. The Plan provides the treatment
each Class will receive under the Plan. A proof of claim asserting a Claim which is properly
included in more than one Class is included in each such Class to the extent that it qualifies
within the description of such Class.

        3.1.    Class 1.     Secured Claim of J D Factors, LLC (“J D Factors”). Class 1
consists of the Secured Claim of J D Factors. The Class 1 Claim is Impaired under the Plan.

      3.2.    Class 2.     Secured IRS Claim. Class 2 consists of a Secured Tax Claim held
by the Internal Revenue Service in the amount of approximately $61,749.89. Class 2 is
Unimpaired under the Plan.

       3.3.   Class 3.       Secured Tax Claims. Class 3 consists of holders of Secured Tax
Claims, which are estimated to be $224,534.19. Class 3 is comprised of the State of New Jersey
Department of Labor, the State of New Jersey Division of Taxation, the Commonwealth of
Pennsylvania, and the Virginia Department of Taxation. Class 3 is Unimpaired under the Plan.

       3.4.    Class 4.   Other Secured Claims. Class 4 consists of holders of Claims
which may be Secured Claims, which are estimated to be $327,475.71. Class 4 is Unimpaired
under the Plan.

       3.5.   Class 5.       Critical Vendor Claims. Class 5 consists of Critical Vendor
Claims, which are estimated to be $231,256.37. Class 5 is Impaired under the Plan.

       3.6.    Class 6.        General Unsecured Claims. Class 6 consists of the Allowed
General Unsecured Claims. Class 6 Claims include all penalties of any priority Claims not
otherwise classified herein, and any unsecured portions of Class 1, 3, and 4 Claims. The Class 6
Claims are Impaired under the Plan.

        3.7.    Class 7.       Equity Holders. Class 7 includes all equity, ownership, or stock
interests in the Debtor including all warrants, options, or rights to acquire shares whether issued
or not and whether contained in a single document or part of a loan document or debt instrument.
Class 7 Claims are Impaired under the Plan.

        3.8.    Administrative and Unsecured Priority Tax Claims. As provided in section
1123(a)(1) of the Bankruptcy Code, Administrative Claims and Unsecured Priority Tax Claims
shall not be classified for purposes of voting or receiving distributions under the Plan. Rather, all
such Claims shall be treated separately as unclassified Claims pursuant to the terms set forth in
Article V of this Plan. As of the time of filing of the Plan, Administrative Claims, including
professional fees, are estimated to be $200,000.00. Unsecured Priority Tax Claims are estimated



                                                 9
Case 18-10525-elf       Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18             Desc Main
                                   Document      Page 10 of 23


to be $1,065,309.85. The treatment and payment of these Claims is addressed in Section 5(1)(f)
of this Plan, infra.

        3.9.   Priority Non-Tax Claims. Priority Non-Tax Claims also are not classified for
purposes of voting or receiving distributions under the Plan. Rather, all such Claims shall be
treated separately as unclassified Claims pursuant to the terms set forth in Article V of this Plan.
As of the time of filing of this Plan, Priority Non-Tax Claims totaled approximately $56,926.78;
approximately $100,000.00 had been paid with Court approval on account of pre-petition wages
and associated claims for employees.

        3.10. Acceptance or Rejection of Plan. Each Impaired Class of Creditors with Claims
against the Debtor’s estate shall be entitled to vote separately to accept or reject the Plan. A Class
of Creditors shall have accepted the Plan if the Plan is accepted by at least two-thirds in the
aggregate dollar amount and more than one-half in number of holders of the allowed Claims of
such Class that have accepted or rejected the Plan. If any Impaired Class of Creditors shall fail to
accept the Plan in accordance with Section 1129(a) of the Bankruptcy Code, the Debtor will
request that the Bankruptcy Court confirm the Plan in accordance with Section 1129(b) of the
Bankruptcy Code.

                                         ARTICLE IV
                                  Treatment of Classes of Claim

        4.1.    Class 1.       Secured Claim of J D Factors. Class 1 is Impaired. The Class 1
Creditor holds a pre-petition Secured Claim against the Debtor based on a factoring agreement
relating to the Debtor's accounts receivable.

        As of the Petition Date, the amount of the J D Factors' Secured Claim was $2,512,692.82;
with Court approval, J D Factors also provided debtor-in-possession factoring of open accounts
receivable and the use of the Debtor’s cash collateral, up to a total post-petition amount of
$100,000.00, which would attach with equal priority to the pre-petition Secured Claim (“DIP
Factoring”). Collectively, the pre- and post-petition claims are the “J D Factors Secured Claim.”
The collateral for the J D Factors Secured Claim consists of the Debtor’s accounts receivable.
However, as of the Petition Date, the Debtor believes that the value of the property subject to the
lien totals approximately $773,799.84.

       The J D Factors Secured Claim shall be treated as follows:

                   a. The J D Factors Secured Claim will be reduced via payments from third
                      parties on invoices which were factored pre- and post-petition during the
                      post-petition period, leaving approximately $2,400,000.00 remaining on
                      the J D Factors Secured Claim;

                   b. Monthly payments in the amount of $49,750.00 will be made for the
                      allowed amount of the J D Factors Secured Claim; this amount shall be
                      offset against post-petition rebates, with any rebates above the monthly




                                                 10
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18             Desc Main
                                  Document      Page 11 of 23


                      payment amount to reduce the next scheduled monthly payment(s);

                   c. Monthly payments will commence the first day of the first calendar month
                      after the Effective Date and continuing for thirty-six (36) months with
                      interest accruing at the rate of 3.5%;

                   d. A balloon payment for the balance of the J D Factor Secured Claim, plus
                      interest accruing at a rate of 3.5%, shall be due and payable on the first
                      Business Day of the thirty-seventh (37th) calendar month after the
                      Effective Date;

                   e. The Class 1 Creditor will maintain any lien, encumbrance, and/or security
                      interest in the Property or assets of the Debtor, whether the lien,
                      encumbrance, and/or security interest was granted pre- or post-petition,
                      and irrespective of whether it was granted on an initial or replacement lien
                      basis, until the conclusion of this Plan;

                   f. The Debtor contemplates continuing to finance its operations post
                      confirmation by entering into a post confirmation factoring arrangement
                      with the Class 1 Creditor on terms similar to the DIP Factoring
                      arrangement and for which all of the Post-Confirmation Debtor’s assets
                      will be pledged as collateral. In addition, the Post-Confirmation factoring
                      will provide that the J D Factor Secured Claim referenced above shall be
                      cross defaulted, accelerated and due in full, in the event the Post-
                      Confirmation factoring is in default, terminated, replaced or paid in full at
                      any time prior to the thirty-seventh (37th) calendar month after the
                      Effective Date; and

                   g. Except for the amount described in Section 4(1)(a), supra, to the extent
                      that any amount of the Class 1 Claim is deemed unsecured, it shall be paid
                      as a General Unsecured Claim (see Class 6, infra). The Debtor estimates
                      the unsecured portion of the J D Factors Claim at approximately $0.

        As a result of the treatment of the Class 1 Creditor under the Debtor’s Plan, J D Factors
will receive less than the full amount of the J D Factors Secured Claim. The treatment and
consideration of the Class 1 Claim pursuant to this Plan shall be in full settlement, satisfaction,
release, and discharge of the Claim.

        4.2.  Class 2.      Secured IRS Tax Claim. Class 2 is Unimpaired. The Class 2
Claimant is the Internal Revenue Service, which holds a secured claim of approximately
$61,749.89; this Claim primes the Class 1 Creditor’s Claim. The Class 2 Claim shall be treated
as follows:

                   a. Regular equal monthly payments will be made for the Allowed Class 2
                      Claim; and




                                                11
Case 18-10525-elf     Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18            Desc Main
                                 Document      Page 12 of 23


                  b. Monthly payments of the Allowed Class 2 Claim will commence the first
                     day of the first calendar month after the Effective Date and continue
                     monthly with interest accruing at the rate of 6% such that the Claim is paid
                     within sixty (60) months of the Petition Date; and

                  c. The Class 2 Creditor will maintain any lien, encumbrance, and/or security
                     interest in the Property or assets of the Debtor until the conclusion of this
                     Plan as they relate to the Secured Claims; and

                  d. The Class 2 Claimant shall retain its Class 2 Claim until paid in full
                     according to this Plan.

        4.3.   Class 3.      Secured Tax Claims. Class 3 is Unimpaired. Class 3 Claimants
are holders of Secured Tax Claims with secured positions in the Debtor’s property. Class 3
consists of the State of New Jersey Division of Taxation, holding Secured Claims of
approximately $8,946.74; the State of New Jersey Department of Labor, holding Secured Claims
of approximately $7,435.98; the Commonwealth of Pennsylvania Department of Revenue,
holding Secured Claims of approximately $25,500.94; and the Commonwealth of Pennsylvania
Department of Labor and Industry, holding Secured Claims of approximately $182,650.53. Class
3 Claims total approximately $224.534.19 and shall be treated as follows:

                  a. Following a final determination of the allowed amount of each Class 3
                     Secured Claim, regular equal monthly payments will be made for the
                     Allowed Secured amount of the Class 3 Claims; and

                  b. Monthly payments of the Allowed Class 3 Claims will commence the first
                     day of the first calendar month after the Effective Date and continue
                     monthly such that the Allowed Class 3 Claims are paid within sixty (60)
                     months of the Petition Date;

                  c. Interest on the Allowed Class 3 Claims will accruing at the rate of 4%
                     unless otherwise specified herein. The interest on the following creditor's
                     claims will accrue at the rate of: 15% for the State of New Jersey Division
                     of Taxation; 8.25% for the State of New Jersey Division of Labor; 6%
                     interest for the Pennsylvania Department of Labor; 6% interest for the
                     Pennsylvania Department of Revenue; and 6% interest for the IRS.

                  d. The Class 3 Creditors will maintain any lien, encumbrance, and/or security
                     interest in the Property or assets of the Debtor until the conclusion of this
                     Plan as they relate to the Secured Claims; and.

                  e. Each Holder of a Class 3 Claim shall retain its claim until paid in full
                     according to this Plan.

      As a result of the treatment of the Class 3 Creditors under the Debtor’s Plan, Class 3
Claimants will receive the full amount of their respective Allowed Secured Claims. All payments



                                               12
Case 18-10525-elf          Doc 169      Filed 02/15/19 Entered 02/15/19 13:31:18                      Desc Main
                                       Document      Page 13 of 23


to Class 3 Claimants will be made through the monthly Distributions described in the Plan. The
treatment and consideration to be received by holders of Class 3 Allowed Claims pursuant to this
Plan shall be in full settlement, satisfaction, release, and discharge of their respective Claim.

        4.4.    Class 4.        Other Secured Claims. Class 4 is Unimpaired. Class 4 Claimants
are Creditors with Secured Claims that are not included in Classes 1, 2, or 3 and which are not
for active leases or long term secured claims stemming from the purchase of a motor vehicle 1,
which total approximately $327,475.71. The designation of this Class (and its members’ ability
to vote on the Plan) does not purport to establish or confirm the validity, priority, and/or extent
of any lien, claim, or security interest alleged by a Class 4 Creditor.

        Class 4 Claims shall be treated as follows:

                      a. Monthly payments of the Allowed Secured Class 4 Claims will commence
                         the first day of the first calendar month after the Effective Date and
                         continuing for seventy-two (72) months with interest accruing at the rate
                         of 3.5%; and

                      b. The Class 4 Creditors will maintain any lien, encumbrance, and/or security
                         interest in the Property or assets of the Debtor based on and to the extent
                         and priority as in effect on the Petition Date until the conclusion of this
                         Plan as they relate to the Secured Claims; and

                      c. To the extent that any amount of a Class 4 Claim is unsecured, it shall be
                         paid as a General Unsecured Claim (see Class 6, infra).

       As a result of the treatment of the Class 4 Creditors under the Debtor’s Plan, Class 4
Claimants will receive the full amount of their respective Allowed Secured Claims. All payments
to Class 4 Claimants will be made through the monthly Distributions described in the Plan. The
treatment and consideration to be received by holders of Class 4 Allowed Claims pursuant to this
Plan shall be in full settlement, satisfaction, release, and discharge of their respective Claim.

        4.5.   Class 5.        Critical Vendor Claims. Class 5 is Impaired. Class 5 Claims total
approximately $130,906.37. Class 5 is comprised of: (a) Tower Systems, Inc., (b) Tetra Tech,
Inc.; (c) Xcel Energy, Inc.; (d) CommStructures, Inc.; (e) Downs Electric, Inc.; (f) Countryside
Lawn and Landscape, Inc.; and (g) Sunbelt Rentals.

        The total of Class 5 Claims is approximately $130,906.37. The Debtor will pay up to
$256,906.37 to Class 5 Claims as a “convenience class” which may be paid in full within six
months of the Effective Date so long as such claims are (a) $8,500.00 or less, or (b) the Class 5
Creditor chooses to reduce its Claim to a maximum of $8,500.00. The Class 5 Claims shall be
treated as follows:


1
 The secured claims relating to active leases or the purchase of a motor vehicle are held by Ford Motor Credit,
Citizens Bank, and Toyota Motor Credit Corp. They will be paid outside of the Plan in accordance with the
underlying purchase financing or lease agreements entered into between the Debtor and the respective creditors.


                                                        13
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18             Desc Main
                                  Document      Page 14 of 23


                   a. To the extent that Class 5 Claims total less than $8,501.00, the Debtor may
                      (at the Debtor’s sole discretion) pay such claims in full within six months
                      of the Effective Date, but shall have no obligation to do so for any Class 5
                      Claimant; and

                   b. Any Class 5 Claimant may voluntarily reduce its Claim to $8,500.00 in
                      order to opt in to the payment contemplated in subparagraph (a), and (at
                      the Debtor’s sole discretion) receive payment in the full amount of up to
                      $8,500.00 in full satisfaction and release of such Claim, within six months
                      of the Effective Date; however, the Debtor shall have no obligation to do
                      so for any Class 5 Claimant; and

                   c. Any Class 5 Claimants receiving payments in excess of $8,500.00, or
                      which the Debtor does not pay pursuant to subparagraphs (a) or (b) of this
                      Section, shall be paid the full dollar amount of each Class 5 Allowed
                      Claim, with equal monthly payments to commence the first day of the first
                      calendar month after the Effective Date and continuing for seventy-two
                      (72) months.

        Unless paid pursuant to subparagraphs (a) or (b) of this section, all payments to Class 5
Claimants will be made through the monthly Distributions described in the Plan. The treatment
and consideration to be received by holders of Class 5 Allowed Claims pursuant to this Plan shall
be in full settlement, satisfaction, release, and discharge of their respective Claim.

       4.6.   Class 6.       Unsecured Claims. Class 6 is Impaired. Class 6 Claims total
approximately $1,777,082.21, not including any amounts of Class 1 and/or 4 Claims which may
be determined to be unsecured and which will also be included in Class 6 Claims. Those
amounts have yet to be determined.

       The Debtor shall pay $575,000.00 to satisfy Class 6 Claims, thus creating a distribution
of approximately 35% per dollar amount of each Class 6 Claim (not including unsecured
portions of other Classes’ Claims). The Debtor shall make equal monthly payments on account
of each Allowed Class 6 Claim over seventy-two (72) months. The treatment and consideration
to be received by holders of Class 6 Allowed Claims pursuant to this Plan shall be in full
settlement, satisfaction, release, and discharge of their respective Claim.

       4.7.    Class 7.        Equity Holders. Class 7 consists of original equity holders in the
Debtor. Holders of Class 7 Claims shall not receive a distribution under the Plan, and shall
maintain their equity interests.

                                       ARTICLE V
                               Treatment of Unclassified Claims

       5.1.   Administrative Claims. Section 1129(a)(9)(A) of the Code requires a plan to
provide for payment of all administrative tax liabilities in full as of the effective date of a plan




                                                14
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18             Desc Main
                                  Document      Page 15 of 23


without the need for such taxing authority to file an Administrative Claim. All Administrative
Claims shall be treated as follows:

                a.     Time for Filing Administrative Claims. The holder of an Administrative
Claim, other than (i) a Fee Claim or (ii) a liability incurred and paid in the ordinary course of
business by the Debtor, must file with the Bankruptcy Court and serve on the Debtor and its
counsel, notice of such Administrative Claim within ninety (90) days after the Effective Date.
Such notice must include at minimum (i) the name of the holder of the Claim, (ii) the amount of
the Claim and (iii) the basis of the Claim. Failure to file this notice timely and properly shall
result in the Administrative Claim being forever barred and discharged.

               b.      Time for Filing Fee Claims. Each professional person requesting
compensation in the case pursuant to Sections 327, 328, 330, 331, 503(b), or 1103 of the
Bankruptcy Code shall file an application for allowance of final compensation and
reimbursement of expenses not later than sixty (60) days after the Effective Date. Failure to file
the fee application timely shall result in the Fee Claim being forever barred and discharged.
Nothing herein shall prohibit each professional person from requesting interim compensation
during the course of this case pending Confirmation of this Plan. To the extent permitted by law,
any professional person’s Fee Claim shall be permitted to include in its request for payment of a
Fee Claim fees and expenses incurred for the preparation, filing and prosecution of such Fee
Claim. No motion or application is required to fix fees payable to the clerk’s Office or the Office
of the United States Trustee, as those fees are determined by statute.

                 c.     Allowance of Administrative Claims. An Administrative Claim with
respect to which notice has been properly filed pursuant to Section 5.1(a) of this Plan shall
become an Allowed Administrative Claim if no objection is filed within thirty (30) days of the
filing and service of notice of such Administrative Claim. If an objection is filed within such
thirty (30) day period, the Administrative Claim shall become an Allowed Administrative Claim
only to the extent allowed by Final Order. An Administrative Claim that is a Fee Claim, and with
respect to its fee application has been properly filed pursuant to Section 5.1(b) of the Plan, shall
become an Allowed Administrative Claim only to the extent allowed by Final Order. Fee
Applications shall be filed on or before the 60th day from the day the Confirmation Order is
signed and entered upon the docket.

               d.      Payment of Allowed Administrative Claim. Each holder of an Allowed
Administrative Claim shall receive (i) the amount of such holder’s Allowed Claim upon the
Effective Date, (ii) such other treatment as may be agreed upon in writing by the Debtor and
such holder as long as no payment is made thereon prior to the Effective Date and so long as
such modification of treatment made by the Debtor and any holder of an Allowed Administrative
Claim does not impair any other Class, or (iii) as may be otherwise ordered by the Court,
provided that an Administrative Claim representing a liability incurred in the ordinary course of
business by the Debtor may be paid in the ordinary course of business.

               e.      Professional Fees Incurred After the Effective Date. Any professional fees
incurred by the Reorganized Debtor after the Effective Date must be approved by the Debtor
and, thereafter, paid. Any dispute which may arise with regard to professional fees after the



                                                15
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18            Desc Main
                                  Document      Page 16 of 23


Effective Date shall be submitted to the Bankruptcy Court, which shall retain jurisdiction to
settle these types of disputes.

               f.      Priority Unsecured Tax Claims. Priority Unsecured Tax Claims are certain
unsecured income, employment, payroll, sales and other taxes, along with applicable interest,
described by Bankruptcy Code sections 507(a)(8) and 511. In this case, these Claims are: (a) the
Internal Revenue Service, holding an Unsecured Claim of approximately $712,552.96; (b) the
Commonwealth of Pennsylvania, holding Unsecured Claims of approximately $113,107.47
(Unemployment) and $132,062.99 (Revenue); (c) the State of New Jersey Division of Taxation,
holding Priority Tax Claims totaling approximately $35,397.52; (d) the City of Philadelphia,
holding a Priority Tax Claim of approximately $5,764.86; (e) the Virginia Department of
Taxation, holding a Priority Tax Claim of approximately $38,858.29; and (f) the State of New
Jersey Department of Labor, holding a Priority Tax Claim of approximately $13.671.64. Each
holder of a Priority Unsecured Tax Claim will be paid in full, in regular equal monthly
installment payments of cash of a total value, as of the effective date of the Plan, equal to the
Allowed amount of such Claim; over a period ending not later than five (5) years after the
Petition Date; with interest accruing at the rate of 4% unless otherwise specified herein (the
interest on the following creditors' claims will accrue at the rate of: 15% for the State of New
Jersey Division of Taxation; 8.25% for the State of New Jersey Division of Labor; 6% interest
for the Pennsylvania Department of Labor; 6% interest for the Pennsylvania Department of
Revenue; and 6% interest for the IRS); and in a manner not less favorable than the most favored
nonpriority Unsecured Claim provided for by the Plan (other than cash payments made to a Class
of Creditors under Bankruptcy Code Section 1122(b)), upon the later of the Effective Date of this
Plan, or the date on which such Claim is Allowed by a Final Order. Each Holder of a Priority
Unsecured Tax Claim shall retain its claim until paid in full according to this Plan. Monthly
payments of the Priority Unsecured Tax Claims will commence the first day of the first calendar
month after the Effective Date and continue monthly such that the Priority Tax Claims are paid
within sixty (60) months of the Petition Date.

               g.      Priority Non-Tax Claims. Priority Non-Tax Claims in this Case arise
under Bankruptcy Code Sections 507(a)(3), (4), (5), (6), and (7) for the Debtor’s employees’
wages, salaries, and other associated benefits not paid within 180 days prior to the Petition Date.
As of the filing of this Plan, the Debtor estimates that Priority Non-Tax Claims total
approximately $56,926.78. Each holder of a Priority Non-Tax Claim will be paid in full, in
regular equal installment payments of cash of a total value, as of the Effective Date of the Plan,
equal to the Allowed amount of such Claim; over a period ending not later than sixty (72)
months after the Effective Date.

                                         ARTICLE VI
                              Provisions for Execution of the Plan

        6.1.   Possession of Assets. All of the assets of the Debtor shall remain in the possession
of the Debtor.




                                                16
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18            Desc Main
                                  Document      Page 17 of 23


        6.2.   Execution of Documents. Prior to the Effective Date, the Debtor is authorized and
directed to execute and deliver all documents and to take and to cause to be taken all action
necessary or appropriate to execute and implement the provisions of this Plan.

       6.3.   Alterations, Amendments, or Modifications. This Plan may be altered, amended,
or modified by the Debtor before or after the Confirmation Date, as provided in Section 1127 of
the Bankruptcy Code.

        6.4.    Disbursing Agent. The Debtor shall be the Disbursing Agent (“Disbursing
Agent”) herein. The Disbursing Agent shall have the sole and exclusive right to make the
distributions required by the Plan. The Disbursing Agent may hold or invest the funds in one or
more accounts, provided that all investments shall be made in accordance with Section 345 of the
Bankruptcy Code. The Disbursing Agent shall serve without bond and shall receive no
compensation for distribution services rendered and expenses incurred pursuant to the Plan.

       6.5.    Final Decree. After final distributions are made, the Reorganized Debtor shall file
a motion to close the case and request that a final decree be issued. The Debtor shall file all
interim and final Plan implementation reports and pay any fees to the Office of the United States
Trustee.

        6.6.    Retention and Enforcement of Claims. Pursuant to Section 1123(b)(3)(B) of the
Bankruptcy Code, the Reorganized Debtor shall retain and may enforce any and all Claims of the
Debtor on behalf of, and as a representative of, the Debtor or its estate, including, without
limitation, all Claims arising or assertable at any time under the Bankruptcy Code, including
under Sections 510, 542, 543, 544, 545, 547, 548, 549, 550, 552 and 553 thereof.

        6.7.   Means for Implementation of the Plan. The Debtor will continue to operate its
business providing engineering, construction, installation, and maintenance services to its clients
in the communications industry. The Debtor will, based on the Debtor’s projections, generate
sufficient revenue to make the monthly Distributions contemplated under this Plan. The Debtor
is confident that it will be able to maintain sufficient revenue to continue making the
Distributions and to meet its ongoing operating expenses. Michael H. Pollitt, President and
Shareholder, will continue to serve as the Debtor’s president and will be responsible for
managing the Debtor’s operations.

       6.8.    Actions Taken to Decrease Expenses and Increase Income. The Debtor will
continue its operations while evaluating and potentially eliminating the provision of any services
which do not clearly demonstrate the best possible use of the Debtor's resources. Currently, the
Debtor’s primary concern is stabilizing its income stream and continuing its operations. The
Debtor's Plan will be funded through its continuing operations, so the Debtor will take advantage
of any opportunity that will optimize its operations and generate a net profit while maintaining
the Debtor's overall health




                                                17
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18             Desc Main
                                  Document      Page 18 of 23


                                       ARTICLE VII
                        Additional Provisions Applicable to All Classes

        7.1.    The payments, distributions and other treatments provided in respect of each
Allowed Claim in the Plan shall be in full settlement and complete satisfaction discharge and
release of such Allowed Claim. As to any Secured and/or Priority Tax Claims of any taxing
authorities, discharge of any tax debt under this Plan shall not be effective until paid in full.

       7.2.   Notwithstanding any of the provisions of the Plan specifying a date or time for the
payment or distribution of consideration hereunder, payments and distributions in respect of any
Claim which at such date or time are disputed, unliquidated, or contingent shall not be made until
such Claim becomes an Allowed Claim, whereupon such payment and distribution shall be made
promptly pursuant to and in accordance with this Plan.

                                     ARTICLE VIII
                 Provisions Governing Distributions and General Provisions

       8.1     Distributions. Distributions pursuant to this Plan shall be made by the Disbursing
Agent as provided herein and shall be made, unless otherwise provided herein, pursuant to the
relevant Plan provisions, or as soon as practicable thereafter or as may be otherwise ordered by
the Court.

                a.      Delivery of Distributions. Distributions and deliveries to holders of
Allowed Claims will be made at the addresses set forth on the proofs of claim filed by the
holders (or at the last known address). If any holder’s distribution is returned as undeliverable,
no further distributions to the holder will be made unless and until the Debtor is notified of the
holder’s then current address, at which time all missed distribution will be made to the holder
without interest. All Claims for undeliverable distributions must be made to the Disbursing
Agent on or before the later of (i) the first anniversary of the Effective Date, or (ii) ninety (90)
days after the respective distribution was made. After that date, all unclaimed property will
become property of the Reorganized Debtor, and the Claim of any holder with respect to such
property will be discharged and forever barred.

               b.      Means of Cash Payment. Cash payments made pursuant to the Plan will be
in United States funds, by check drawn on a domestic bank, or by wire transfer from a domestic
bank. All cash distributions will be made by the Disbursing Agent.

                c.     Time Bar to Cash Payments. Checks issued by the Disbursing Agent in
respect of Allowed Claims will be null and void if not negotiated within ninety (90) days of the
date of their issuance. Requests for re-issuance of any check shall be made to the Disbursing
Agent by the holder of the Allowed Claim with respect to which the check originally was issued.
Any Claim relating to a voided check must be made on or before the later of the (i) first
anniversary of the Effective Date, or (ii) ninety (90) days after the date the check was voided.
After the date, all Claims will be discharged and forever barred and the cash, including interest
earned, shall be revested in the Debtor.




                                                18
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18            Desc Main
                                  Document      Page 19 of 23


               d.    Setoffs. The Debtor may, but will not be required to, set off against any
Claim and the payments to be made pursuant to the Plan in respect of the Claim, any Claims of
any nature whatsoever the Debtor may have against the Claimant, but neither the failure to do so
nor the allowance of any Claim hereunder will constitute a waiver of release by the Debtor of
any such Claim the Debtor may have against such Claimant. The Commonwealth of
Pennsylvania, Department of Taxation reserves its rights to preserve deposits and reserves its
setoff rights.

               e.        De Minimis Distributions. No cash payment of less than twenty-five
dollars ($25.00) will be made by the Disbursing Agent to any Creditor unless a request is made
in writing to Debtor to make such a payment.

                f.    Saturday, Sunday or Legal Holiday. If any payment or act under the Plan
is required to be made or performed on a date that is not a Business Day, then the making of such
payment or the performance of such act may be completed on the next succeeding Business Day,
but will be deemed to have been completed as of the required date.

       8.2     Notices. Any notice described in or required by the terms of this Plan or the Code
and Rules shall be deemed to have been properly given when actually received, or if mailed, five
(5) days after the date of mailing as such may have been sent by certified mail, return receipt
requested, and if sent to:

               a.     If to the Debtor, addressed to:

                              Total Comm Systems, Inc.
                              2480 Durham Road, Unit A
                              Bristol, PA 19007

               With copies to:

               b.      Counsel:

                              Thomas D. Bielli, Esquire
                              BIELLI & KLAUDER, LLC
                              1500 Walnut Street, Suite 900
                              Philadelphia, PA 19102

        8.3      Default. No default shall be declared under this Plan unless and until any payment
due under this Plan has not have been made within thirty (30) days after written notice to the
Reorganized Debtor and counsel for the Debtor. As to defaults regarding Tax Claims, if the
debtor defaults, the taxing authority will give notice to the Debtor of the default. Upon notice of
default, the debtor will have thirty (30) days to cure the default. If the Debtor fails to cure the
default, the taxing authority may immediately exercise its administrative rights and/or state law
rights to fully collect the remaining debt.




                                                19
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18            Desc Main
                                  Document      Page 20 of 23


        8.4     Retained Jurisdiction and Enforcement Remedies for Tax Claimants:
Notwithstanding anything in this plan to the contrary, the Bankruptcy Court shall not retain
jurisdiction with respect to tax claims except for (i) resolving the amount any tax claims arising
prior to confirmation, and (ii) enforcing the discharge provisions of the confirmed plan. A
failure by the reorganized debtor to make a payment to holders of tax claims pursuant to the
terms of the plan shall be an event of default. If the reorganized debtor fails to cure an event of
default as to Plan payments on the tax claims within thirty days after receipt of written notice of
default from a tax claimant, then the tax claimant may (a) enforce the entire amount of its claim;
(b) exercise any and all rights and remedies such tax claimant may have under applicable
nonbankruptcy law; and/or (c) seek such relief as may be appropriate in this Court.

                                         ARTICLE IX
                                    Effects of Confirmation


       9.1     Exculpation. Following the Effective Date, none of the professional persons
employed by the Debtor, its employees, or its agents, shall have or incur any liability or
obligation to any entity for any action taken at any time or omitted to be taken at any time
in connection with or related to the formation, preparation, dissemination, implementation,
confirmation, or consummation of the Plan, the Disclosure Statement, or any agreement or
document created or entered into, or any action taken or omitted to be taken in connection
with the Plan or this Chapter 11 case; provided, however, that the provisions of this Article
shall have no effect on the liability of any entity that would otherwise result from action or
omission to the extent that such action or omission is determined in a Final Order to have
constituted gross negligence or willful misconduct.

        9.2     Failure to Pay Taxes. Notwithstanding any other language in this Section, a taxing
authority’s pursuit of the Debtor for Debtor’s failure to pay tax liabilities arising post-petition
shall not violate any provisions of the Plan.

                                     ARTICLE X
                      Cramdown Provisions and Confirmation Request

       10.1 If sufficient votes to confirm said Plan are not received, the Debtor requests
confirmation of the Plan pursuant to the provision of Section 1129(b) of the Bankruptcy Code.

                                        ARTICLE XI
                                    Modification of the Plan

        11.1 Pre-Confirmation Modification. At any time before the Confirmation Date, the
Plan may be modified by the Debtor upon approval of the Bankruptcy Court, provided that the
Plan, as modified, does not fail to meet the requirements of Sections 1122 and 1123 of the
Bankruptcy Code. In the event that there is a modification of the Plan, then the Plan as modified,
shall become the Plan.




                                                20
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18              Desc Main
                                  Document      Page 21 of 23


        11.2 Post-Consummation Modification. At any time after the Confirmation Date of the
Plan, but before substantial consummation of the Plan, the Plan may be modified by the Debtor
upon approval of the Bankruptcy Court, provided that the Plan, as modified, does not fail to meet
the requirements of Sections 1122 and 1123 of the Bankruptcy Code. The Plan, as modified
under these sections, becomes a Plan only if the Court, after notice and hearing, confirms such
Plan, as modified, under Section 1129 of the Bankruptcy Code.

        11.3 Non-Material Modifications. At any time, the Debtor may, without the approval
of the Court, so long as it does not materially or adversely affect the interest of Creditors, remedy
any defect or omission, or reconcile any such inconsistencies in the Plan or in the Confirmation
Order, as such matters may be necessary to carry out the purposes, intent and effect of this Plan.

                                          ARTICLE XII
                                         Causes of Action

       13.1 Litigation. Except as otherwise provided in the section of this Plan entitled
“Powers,” the Debtor reserves the right to initiate or continue any litigation or adversary
proceeding permitted under the Bankruptcy Code and applicable Bankruptcy Rules with respect
to any Cause of Action.

        13.2 Powers. The Debtor shall have the right to settle, compromise, sell, assign,
terminate, release, discontinue or abandon any Cause of Action from time to time in its
discretion.

                                         ARTICLE XIII
                                         Miscellaneous

        14.1 Choice of Law. Except to the extent superseded by the Bankruptcy Code or other
federal law, the rights, duties and obligations arising under the Plan shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the choice of law rules thereof.

        14.2 Payment of Statutory Fees. All fees payable pursuant to Section 1930 of Title 28
of the United States Code, as determined by the Court at the hearing pursuant to Section 1128 of
the Bankruptcy Code, will be paid on or before the Effective Date. Moreover, all post-
confirmation quarterly fees shall be paid by the Reorganized Debtor as and when they become
due until the Bankruptcy Case is closed.

       14.3 Discharge of Debtor and Effect of Confirmation Order. Except as provided in
Section 1141(d) of the Bankruptcy Code and as otherwise provided in the Plan, the provisions of
the Plan and the Confirmation Order shall bind the Reorganized Debtor and all holders of Claims
and will be a judicial determination of discharge of the Debtor from all debts that arose before
the Confirmation Date and any liability on a Claim that is determined under Section 502 of the
Bankruptcy Code as if such Claim had arisen before the Confirmation Date, whether or not a
proof of claim based on any such date or liability is filed under Section 501 of the Bankruptcy
Code and whether or not a Claim based on such debt or liability is allowed under Section 502 of



                                                 21
Case 18-10525-elf      Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18             Desc Main
                                  Document      Page 22 of 23


the Bankruptcy Code and whether or not such holder is impaired under the Plan and whether or
not such holder has accepted the Plan, and shall terminate all rights, Claims of such holder,
except as provided in the Plan.

         Notwithstanding the forgoing, the discharge granted by Bankruptcy Code Section
1141(d) is modified as to the Secured and/or Priority Tax Claim(s) provided for in this Plan, and
the discharge of any Secured and/or Priority Tax Claim(s) under this Plan shall not be effective
until all Secured and/or Priority Tax Claim(s) provided for in the Plan have been paid in full.

        14.4 Severability. Should any provision in this Plan be determined to be unenforceable,
that determination will in no way limit or affect the enforceability and operative effect of any
provision of the Plan.

        14.5 Successors and Assigns. The rights and obligations of any person named or
referred to in the Plan shall be binding upon, and shall inure to the benefit of, the successors and
assigns of that Person.

       14.6 Binding Effect. The Plan will be binding upon and inure to the benefit of the
Debtor, its Creditors, and their respective successors and assigns.

       14.7 Outstanding Tax Returns. The Debtor will file any outstanding tax returns that
were due on or before the Confirmation Date within thirty (30) days of the Confirmation Date.

        14.8 Withholding and Reporting Requirements. In connection with the Plan and all
instruments issued and distributions made pursuant to the Plan, the Debtor will comply with all
withholding and reporting requirements imposed by any federal, state, local or foreign taxing
authority and all distributions made pursuant to the Plan will be subject to any such withholding
and reporting requirements.

                                        ARTICLE XIV
                         Provisions for Resolving and Treating Claims

        15.1 Objections. Notwithstanding the occurrence of the Confirmation Date or the
Effective Date, the Debtor may object to the allowance of any Claim not previously allowed by
final order whether or not a Proof of Claim has been filed and whether or not the Claim has been
filed and whether or not the Claim has been scheduled as non-disputed, non-contingent and
liquidated. The Debtor shall file all such objections on or before the 60th day from the Effective
Date of the Court’s Confirmation Order.

        15.2 Prosecution of Objections. After the date of entry of the Confirmation Order, only
the Debtor will have authority to file objections, litigate to judgment, or settle or withdraw
objections to Contested Claims.

       15.3 No Distributions Pending Allowance. No payments or distributions will be made
with respect to any Contested Claim except to the extent that the Contested Claim becomes an
Allowed Claim. If only a portion of a Claim is disputed (and in the absence of a basis for set off



                                                22
Case 18-10525-elf     Doc 169     Filed 02/15/19 Entered 02/15/19 13:31:18           Desc Main
                                 Document      Page 23 of 23


or counterclaim), the distribution will be made on a pro rata basis on the uncontested portion of
the Claim, pending resolution of the portion which is disputed.

        15.4 Distributions After Allowance. Payments and distribution to each holder of a
Contested Claim, to the extent that the Contested Claim becomes an Allowed Claim, will be
made in accordance with the provisions of the Plan governing the Class of Claims to which the
respective holder belongs as soon as practicable after the date that the order or judgment of the
Court allowing the Claim becomes a Final Order.

                                            Respectfully submitted,

                                            TOTAL COMM SYSTEMS, INC.

Date: February 15, 2019                     /s/ Michael H. Pollitt
                                            Michael H. Pollitt
                                            President

                                            BIELLI & KLAUDER, LLC

                                            /s/ Thomas D. Bielli
                                            Thomas D. Bielli, Esquire
                                            David M. Klauder, Esquire
                                            Cory P. Stephenson, Esquire
                                            1500 Walnut Street, Suite 900
                                            Philadelphia, PA 19102
                                            Phone: (215) 642-8271
                                            Fax: (215) 754-4177
                                            tbielli@bk-legal.com
                                            dklauder@bk-legal.com
                                            cstephenson@bk-legal.com

                                            Counsel to the Debtor




                                               23
